Citation Nr: 1111058	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to March 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The Veteran had also initiated an appeal of a denial of service connection for tinnitus.  An interim, November 2009, rating decision granted such benefit; the Veteran's appeal of that issue is satisfied and such matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

The Veteran asserts that his bilateral hearing loss is related to noise trauma during active service.  His DD Form 214 reflects that his military occupational specialty was vehicle operator in the U.S. Air Force.  In addition, at the January 2011 Travel Board hearing, he reported that his duties during service included being a driver, an ammunition loader, and working on airplanes, all without hearing protection; hence, it is not in dispute that he was exposed to substantial noise trauma in service.  

On his September 1965 enlistment examination, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
10 (20)
10 (20)
30 (35)
LEFT
15 (30)
10 (20)
10 (20)
5 (15)
15 (20)

[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

On February 1969 separation examination, his puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
15
5
10
20
25

On October 2008 VA audiological evaluation, the examiner opined that the Veteran's current hearing loss is less likely than not caused by military noise exposure.  The examiner based this opinion in part on reasoning that the slight hearing loss documented at enlistment (in the right ear at 4000 Hertz) resolved by the time of separation from active service.  However, review of the service enlistment and separation audiometry reflects that the Veteran had elevated puretone thresholds at separation at 3000 Hertz, bilaterally, and at 4000 Hertz in the left ear.  Consequently, the October 2008 VA examiner's opinion is premised in part on an inaccurate factual basis, and is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, another medical nexus opinion in this matter is necessary.  

The Board notes that while the Veteran may not have had hearing loss during service considered disabling, see 38 C.F.R. § 3.385, the absence of hearing loss in-service is not fatal to a claim of service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medical sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Service connection may be granted for disability [initially] diagnosed postservice upon a showing of a medical nexus between the disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's claims file for review to an otologist or audiologist who has not already opined in this matter.  The examiner must review the Veteran's claims file, including this remand, in conjunction with the examination.  Upon review of his claims file, the examiner should provide an opinion responding to the following: 

Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral hearing loss disability is related to his recognized exposure to noise trauma in service.  The examiner must explain the rationale for the opinion (and is asked to specifically comment on the October 2008 VA examiner's opinion).  

2.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 



(CONTINUED ON THE NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


